Case:12-33527-EEB Doc#:92 Filed:09/14/20                Entered:09/14/20 12:10:26 Page1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                            )
                                                  )
NORTH AMERICAN DEALER CO-OP,                      )   Case No. 12-33527 EEB
                                                  )   Chapter 7
                               Debtor.            )


  TRUSTEE’S OBJECTION TO CLAIM NO. 26 FILED BY COURTESY-1, LLC DBA
                           COURTESY CHEVROLET
______________________________________________________________________________

        David V. Wadsworth, chapter 7 trustee herein (the “Trustee”) hereby objects to Claim No.
26 filed by Courtesy-1, LLC dba Courtesy Chevrolet as follows:

          1.    The following claim was filed as a general unsecured claim in the case:

         Claim Number                      Claimant                            Claim Amount
              26             Courtesy-1, LLC dba Courtesy Chevrolet                $3,932,768.00
                                     c/o The Scali Law Firm
                                  800 Wilshire Blvd., 12th Floor
                                     Los Angeles, CA 90017


        2.      Debtor’s bankruptcy case was filed on November 15, 2012. Based upon the
attachments to Claim No. 26, $3,342,258.00 of the claim amount is entirely speculative and
therefore not allowable absent proof of loss. Accordingly, the Trustee objects to Claim No. 26 and
requests that said claim be allowed in the reduced amount of $590,510.00.

       3.      The anticipated net amount for distribution to creditors in this case is approximately
$15,000. Currently, claims totaling more than $25,000,000 have been filed in the case. If each of
the Trustee’s objections to claims is sustained, the claim total will be approximately $6,000,000,
meaning creditors will receive distributions equal to less than 0.25% of their filed claim amounts.

        WHEREFORE, the Trustee requests that the Court enter an Order in the form attached
hereto allowing Claim No. 26 in the reduced amount of $590,510.00 and granting such other and
further relief as the Court deems just and proper.
Case:12-33527-EEB Doc#:92 Filed:09/14/20         Entered:09/14/20 12:10:26 Page2 of 2



      DATED this 14th day of September, 2020.

                                        Respectfully submitted,

                                        /s/ David V. Wadsworth
                                        David V. Wadsworth, #32066
                                        2580 West Main Street, Suite 200
                                        Littleton, Colorado 80120
                                        (303) 296-1999/Fax No. (303) 296-7600
                                        dwadsworth@wgwc-law.com
                                        Chapter 7 Trustee
